DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on January 24, 2020.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/20 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims 13-20 are objected because a single claim which claims both  method and an apparatus steps (recited in the claims as “A method, comprising: means for…” (process of use in apparatus claim) of using the apparatus in indefinite under 35 USC § 112, second paragraph. The type of claim is indefinite because it fails to positively recite the boundaries sought for protection. The metes and bounds of the claim cannot be determined because it is unclear as to which category of subject matter sought for protection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,546,016.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 are directed to 

Instant application				Patent (‘016)
1. A method, comprising: determining, by a server computer, a first total number of tracks to be selected for a first genre based on a criteria for a station library, the criteria including the first genre; generating, by the server computer, first similarity scores for respective ones of the tracks of a first list of candidate tracks in a first step, the first step including generating the first similarity scores determining correlation values between a primary genre 










After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 10,546,016.  While claims 21-40 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 10,546,016, this difference is not enough to distinguish the two 
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Art Made of Record
The closest prior art issued to Mok et al. (US Patent No. 10,504,156) discloses a method and system for generating an internet radio media station based on metadata available on the user's media library. The media station can be generated in response to a subscription request to an internet radio service. In one example, the media station is generated without a user seed. Metadata related to the user's media library is analyzed and format rules are selected and configured according to the analysis. The format rules are associated with slots in a media station that define the playback sequence of the media station (Abstract).

Ye et al. (US Patent No. 9,335,818) discloses a systems and methods are provided for personalizing new song suggestions for a user. A plurality of users provides thumbs up and thumbs down ratings for a pair of songs (song A and B). A first aggregate rating for song B is calculated based on ratings given to song A by all of the users that gave a like rating to song A. Similarly, a second aggregate rating is .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed. 
The prior art of record fails to teach or fairly suggest generating, by the server computer, first similarity scores for respective ones of the tracks of a first list of candidate tracks in a first step, the first step including generating the first similarity scores determining correlation values between a primary genre for respective ones of the tracks in the first list of candidate tracks and the first genre, wherein the correlation values are compared to a specified threshold; determining, by the server computer, first popularity scores for respective ones of the tracks of the first list of candidate tracks; combining, by the server computer, the first similarity score and the first popularity score associated with each track of the first list of candidate tracks to generate first total scores for respective ones of the tracks of the first list of candidate tracks, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claim 11.
Thus, prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        February 23, 2022